PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Evtimova, Elizabeta, Anzhelova
Application No. 16/715,730
Filed: December 16, 2019
For: Reversible bed frame

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed July 14, 2021, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed December 18, 2020, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.   Accordingly, the date of abandonment of this application is February 19, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election of the invention to be examined (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay. 

The application is being forwarded to the Technology Center Art Unit 3673 for appropriate action in the normal course of business on the reply received July 14, 2021.
 
Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions